DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McArdle (US 3,390,618).
Regarding claim 1, McArdle teaches fresh-keeping paper box comprises a box body, wherein the box body (Fig. 1) is composed of a side wall spliced by a whole paperboard 26 (col 4 lines 23-25) and a bottom wall 23 formed by another trimmed paperboard; the bottom wall is pasted to the inner side wall of the side wall (col 4 lines 28-32); an accommodating space for containing foods is formed inside the box body, and the accommodating space has an open upper end and a closed lower end (Fig. 1); the inner side wall of the accommodating space is also laminated with a thin film layer S’ through suction plastic process (col 1 lines 14-20), and the horizontal plane where the bottom wall is located is higher than the horizontal plane where the lowest end of the side wall is located to form a bottom gap of the box body (Fig. 1).
Regarding claim 2, McArdle teaches the side wall is formed by the enclosure of a whole paperboard of which two edges are overlaid (Fig. 1) and then pasted by glue or ultrasonic to form a seam line; the overlaid portion is twice as thick as the paperboard (col 1 lines 47-53).
Regarding claim 3, McArdle teaches the upper edge of the box body is also provided with a flanging formed by outward folding of the side wall 27 (Fig. 1).
Regarding claim 5, McArdle teaches the outer fringe of the bottom wall is folded downward to form a surrounding edge of which the outer wall is pasted to the inner side wall of the side wall (Fig. 1).
Regarding claim 6, McArdle teaches the lower edge of the side wall is folded inward to form a rib of which the inner wall is pasted to the inner wall of the surrounding edge (Fig. 1).
Regarding claim 7, McArdle teaches the bottom wall is rounded as a whole, and the side wall encloses the bottom wall for a circle (Fig. 1).

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slack (US 2014/0183198 A1).
Regarding claim 1, Slack teaches a fresh-keeping paper box comprises a box body, wherein the box body is composed of a side wall 38 spliced by a whole paperboard (0097) and a bottom wall 40 formed by another trimmed paperboard (0098); the bottom wall is pasted to the inner side wall of the side wall (0098); an accommodating space for containing foods is formed inside the box body, and the accommodating space has an open upper end and a closed lower end; the inner side wall of the accommodating space is also laminated with a thin film layer through suction plastic process (Fig. 8; 0122), and the horizontal plane where the bottom 
Regarding claim 2, Slack teaches the side wall is formed by the enclosure of a whole paperboard of which two edges are overlaid and then pasted by glue or ultrasonic to form a seam line; the overlaid portion is twice as thick as the paperboard (0097).
Regarding claim 3, Slack teaches the upper edge of the box body is also provided with a flanging 42 (0099; Fig. 8) formed by outward folding of the side wall.
Regarding claim 5, Slack teaches the outer fringe of the bottom wall is folded downward to form a surrounding edge of which the outer wall is pasted to the inner side wall of the side wall (0098; Fig. 8).
Regarding claim 7, Slack teaches the bottom wall is rounded as a whole (0098; Fig. 8), and the side wall encloses the bottom wall for a circle.
Regarding claim 8, Slack teaches the bottom wall is also provided with at least a bleeder hole (0122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 2014/0183198 A1) as applied to claim 3 above, and further in view of Mueller (US 6,109,518).  Slack teaches the rim may be shaped to use a standard shape of a rim (0130), but Slack does not teach the outer fringe of the flanging is further folded once or more times to form a skirt border.  Mueller teaches an analogous cup (Fig. 1) and teaches forming a rim by folding the flanging two or more times to produce a rim that is compatible with a foil or lid (col 2 line 58- col 3 line 8).  It would have been obvious to one of ordinary skill in the art to form the rim of Slack by further folding the outer fringe of the flanging folded once or more times to form a skirt border with the motivation of design preference as it constitutes a simple substitution to a known alternative standard shape of a cup rim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 2014/0183198 A1) as applied to claim 1 above, and further in view of Ito (US 5,622,308). Slack teaches a cover film 241 (Fig. 14), the said cover film is adhered to the upper surface of the box body and is pasted and integrated with the said thin film layer (0143), and foods (0143) are stored in the storage space formed by the said thin film layer and the cover film.  Slack does not teach inert gas.  Ito teaches an analogous paper tub and teaches it is known to seal inert gas in with contents to prevent reactions between the contents of the container and air (col 7 lines 43-50).  It would have been obvious to one of ordinary skill in the art to modify the structure of Slack by sealing inert gas in with the contents of the foods with the motivation of preventing contamination of the foods.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other paper cups formed using vacuum or suction applied plastic linings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734         

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734